           Case 1:20-cv-00190-N/A Document 7      Filed 09/17/20   Page 1 of 5



UNITED STATES COURT OF INTERNATIONAL TRADE


                                                     |
                                                     |
WESTPORT CORPORATION                                 |
                                                     |
                                                     |
                           Plaintiff,                |      Court No. 20-00190
                                                     |
                    v.                               |
                                                     |
UNITED STATES,                                       |
                                                     |
                           Defendant.                |
                                                     |


                                    COMPLAINT

      Plaintiff, WESTPORT CORPORATION (“WESTPORT”), by its

undersigned attorneys, Simon Gluck & Kane LLP, hereby alleges as follows:

                                  THE PLAINTIFF

      1.      Plaintiff, WESTPORT, is a corporation duly organized and existing

under the laws of the State of New Jersey, which maintains its primary place of

business at 331 Changebridge Road, Pinebrook, NJ 07058.

                                  JURISDICTION

      2.      This court has jurisdiction of this action pursuant to 28 U.S.C. §

1581(i)(1) (2) and (4) because this civil action is commenced to contest the

administration and collection of retaliatory duties by the United States at the


                                           1
           Case 1:20-cv-00190-N/A Document 7          Filed 09/17/20   Page 2 of 5



direction of and pursuant to decisions by the United States Trade Representative

(USTR) under Section 301 of the Trade Act of 1974, as amended (19 U.S.C. §

2111-2462).

      3.          As stated in 28 U.S.C. § 1581(i):

            (i)      In addition to the jurisdiction conferred upon the Court
                     of International Trade by subsections (a)–(h) of this section
                     and subject to the exception set forth in subsection (j) of this
                     section, the Court of International Trade shall have exclusive
                     jurisdiction of any civil action commenced against the
                     United States, its agencies, or its officers, that arises out of
                     any law of the United States providing for—

            (1) revenue from imports or tonnage;
            (2) tariffs, duties, fees, or other taxes on the importation of
            merchandise for reasons other than the raising of revenue;
            (3) embargoes or other quantitative restrictions on the importation
            of merchandise for reasons other than the protection of the public
            health or safety; or
            (4) administration and enforcement with respect to the
            matters referred to in paragraphs (1)–(3) of this subsection and
            subsections (a)–(h) of this section. (Emphasis added).


      4.          Plaintiff, WESTPORT, is the importer of record of the merchandise

upon which the retaliatory duties that are the subject of this action were assessed

and paid.

      5.          This case is brought to compel the Defendant United States to refund

monies originally collected beginning on September 24, 2018 pursuant to the

authority of 19 U.S.C. § 2411.



                                               2
           Case 1:20-cv-00190-N/A Document 7      Filed 09/17/20   Page 3 of 5



      6.      Subsequently on May 28, 2020 (85 Fed. Reg. 32094 et seq.) the

USTR announced certain retroactive exclusions from the effects of retaliatory

duties under USTR Docket 2019-20005, including products imported under

subheadings 4202.22.1500 and 4202.32.1000, Harmonized Tariff Schedule of the

United States (HTSUS).

      7.      The subject matter of this case involves no decision by the

Commissioner of U.S. Customs and Border Protection protestable under 19 U.S.C.

§ 1515.

      8.      All liquidated duties, charges, or exactions have been paid prior to the

filing of the summons in this action.

                   DESCRIPTION OF THE MERCHANDISE

      9. The imported goods upon which retroactive refunds are sought are:

      Handbags with outer surface sheeting of plastic not more than 35 cm
      (15”) wide x 20.5 cm (9.29”) H x 30 cm (13.6”) L classified under
      4202.22.1500, HTSUS (USTR Exclusion Request USTR-2019-0005-
      24621 that USTR granted by letter dated May 22, 2020; and

      Wallets, purses, personal cases of plastic sheeting not exceeding 10”
      W x 6” H x 8” L classified under 4202.32.1000: (for which exclusion
      was requested under USTR Exclusion Request USTR-2019-0005-
      31612 that USTR granted by letter dated May 22, 2020.




                                           3
         Case 1:20-cv-00190-N/A Document 7         Filed 09/17/20   Page 4 of 5



                                       COUNT I

      10.       Paragraphs 1 through 9, supra, are incorporated as though set forth

                fully herein.

      11.       The imported merchandise involved in this claim consists of the items

entered through various ports of the United States on or after September 24, 2018

under subheading 4202.22.1500, HTSUS.



                                       COUNT II

      12.       Paragraphs 1 through 12, supra, are incorporated as though set forth

fully herein.

      13.       The imported merchandise involved in this claim consists of the items

entered through various ports of the United States on or September 24, 2018 under

subheading 4202.32.1000, HTSUS.




                                            4
        Case 1:20-cv-00190-N/A Document 7        Filed 09/17/20   Page 5 of 5



                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests that this Court:

      (a)    enter judgment holding that Defendant must refund all duties

collected pursuant to section 301 of the Trade Act of 1974 on merchandise on

import entries herein enumerated that were retroactively excluded from USTR

Docket 2019-0005;

      (b)    order refund of the monies due through reliquidation of the involved

entries or otherwise including interest at the rate established by 26 U.S.C. § 6621;

and

      (c)    grant such additional relief the Court deems just and proper.

                                              Respectfully submitted,

                                              SIMON GLUCK & KANE LLP

                                              By:   /s/Christopher M. Kane
                                                    Christopher M. Kane
                                                    Daniel J. Gluck
                                                    Mariana del Rio Kostenwein
                                                    535 Fifth Avenue, Fourth Floor
                                                    New York, New York 10017
                                                    (212) 775-0055

                                              Attorneys for Plaintiff

Dated: September 17, 2020




                                          5
